Dismissed and Memorandum Opinion filed August 28, 2003








Dismissed and Memorandum Opinion filed August 28,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00144-CV
____________
 
LEE WAYNE LAWRENCE, Appellant
 
V.
 
MELINDA BRENTS, SR. ASSISTANT COUNTY
ATTORNEY, Appellee
 
 

On Appeal from Probate Court No.  4
Harris County, Texas
Trial Court Cause No.  103,218

 
M E M O R A N D U M   O
P I N I O N
On July 3, 2003, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before August 4, 2003, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 42.3(b).  Appellant filed neither a response nor brief.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Opinion
filed August 28, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.